DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-20 were deleted and replaced with the following:

1.	(Original) An apparatus, comprising:
	a memory device comprising: 
a memory; and
		circuitry configured to:
			read data stored in the memory;
			compare the read data of the memory to an error correction code (ECC) read from a different memory of a different memory device; and
			take an action in response to the comparison of the read data of the memory and the ECC, wherein the memory device refrains from applying a correction to the read data of the memory, based on an error identified by the ECC of the different memory.



3.	(Original) The apparatus of claim 1, wherein the circuitry is further configured to determine that a different correction applied to the read data introduces a different additional error to the read data when the different correction is applied to the read data. 

4.	(Original) The apparatus of claim 1, wherein the ECC is read by the different memory device in parallel to the read data of the memory.

5.	(Original) The apparatus of claim 1, wherein the comparison is executed by the memory device in response to a start-up process of the memory device.    

6.	(Original) The apparatus of claim 1, wherein the ECC of the different memory and the read data of the memory are associated with a powertrain operation of a host device associated with the memory and the different memory.

7.	(Original) The apparatus of claim 6, wherein the circuitry is further configured to generate an alert in response to the indication that the ECC identified the error and transmit the alert to the host device.

8.	(Original) The apparatus of claim 1, wherein the circuitry is further configured to determine whether the error identified by the ECC affects an operation of a host device associated with the read data of the memory.

9.	(Original) The apparatus of claim 1, wherein the circuitry is configured to read different data from the different memory of the different memory device and the ECC from the different memory of the different memory device at a start-up of the different memory device.



11.	(Original) The apparatus of claim 1, wherein the read data is written to the different memory and the ECC is written to the memory during manufacturing of the host. 

12.-20.	(Canceled)

21.	(New) A method, comprising:
	reading data stored in a memory of a memory device;
	comparing the read data of the memory to an error correction code (ECC) read from a different memory of a different memory device; and
	taking an action in response to the comparison of the read data of the memory and the ECC, wherein the memory device refrains from applying a correction to the read data of the memory, based on an error identified by the ECC of the different memory. 

22.	(New) The method of claim 21, wherein taking the action further comprises transmitting to a controller in communication with the memory device, an alert indicating that the error has been identified.

23.	(New) The method of claim 21, wherein taking the action further comprises aborting, by a controller in communication with the memory device, powertrain operations of a host vehicle in response to receiving an alert indicating that the error has been identified.

24.	(New) The method of claim 21, wherein the data includes instructions to execute a routine to operate a powertrain of a host vehicle.

25.	(New) The method of claim 21, further comprising determining how the error identified by the ECC affects a routine to operate a powertrain of a host vehicle.



27.	 (New) The method of claim 21, wherein circuitry configured to execute the method is associated with a vehicle.

28.	(New) The apparatus of claim 27, wherein operations of the vehicle are halted in response to the error identified by the ECC. 

29.	(New) The apparatus of claim 27, wherein the error identified in the read data of the memory device is corrected by the circuitry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present intention pertains to an apparatus and method for operating error correction circuitry in such a way so as to prevent the error correction circuitry from introducing additional errors.
The prior art of record, and in particular IGASHIRA; Atsushi et al. (US 20090235114 A1), teaches An apparatus (Figures 1 and 3 in IGASHIRA teach RAID computer apparatus), comprising: a memory (Figures 1 and 3 in IGASHIRA teach a RAID memory disk array; Note: the Authoritative Dictionary of IEEE Standards Terms defines “memory” as storage or storage medium); and circuitry associated with the memory (Figures 1 and 3 in IGASHIRA teach controller CM circuitry 103 associated with the RAID memory disk array), the circuitry configured to: read data stored in a disk of the memory (Paragraphs [0078]-[0079] on page 4 of IGASHIRA teaches the controller CM circuitry 103 configured to: read ECC parity data stored in a disk 107 of RAID memory disk array); identify a different memory having an error correcting code (ECC) corresponding to the read data of the memory (Paragraphs [0078]-[0079] on page 4 of IGASHIRA clearly suggests identifying a different parity buffer memory 312 having an New Parity error correcting code ECC 111 corresponding to the read ECC parity data stored in a disk 107 of the RAID memory disk array); execute an integrity check to compare the ECC to the read data of the memory (Paragraphs [0078]-[0079] on page 4 of IGASHIRA clearly suggests executing an integrity check to compare the New Parity error correcting code ECC 111 to the read ECC parity data stored in a disk 107 of the RAID memory disk array); and take an action in response to the comparison of the read data of the memory and the ECC, wherein the comparison indicates that the ECC identified an error in the read data of the memory (Paragraphs [0078]-[0079] on page 4 of IGASHIRA clearly suggests taking a corrective action by storing New Parity error correcting code ECC in response to the comparison of the read ECC parity data stored in a disk 107 of the RAID memory disk array and the New Parity error correcting code ECC 111, wherein the comparison indicates that the New Parity error correcting code ECC 111 identified an error/write failure in the read ECC parity data stored in a disk 107 of the RAID memory disk array).
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus, comprising: 	a memory device comprising: a memory; and circuitry configured to: read data stored in the memory; compare the read data of the memory to an error correction code (ECC) read from a different memory of a different memory device; and take an action in response to the comparison of the read 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method, comprising: reading data stored in a memory of a memory device; comparing the read data of the memory to an error correction code (ECC) read from a different memory of a different memory device; and taking an action in response to the comparison of the read data of the memory and the ECC, wherein the memory device refrains from applying a correction to the read data of the memory, based on an error identified by the ECC of the different memory” as taught by claim 21. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 21.
Claims 2-11 and 22-28 depend for respective claims 1 and 21; hence, are allowable since dependent claims inherit all their limitations of the claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20090235114 A1 is directed to a method and apparatus using cache and buffer to facilitate story to the error correction parity, and easy good teaching reference.
US 20080052565 A1 is directed to a method and apparatus using a technique for error correction circuitry that can reduce malfunctioning, and is a good teaching reference.
US 6012839 A is directed to a method and apparatus using crosscheck data to reduce errors in control circuitry comprising error correction circuitry, and is a good teaching reference.
US 5987585 A is directed to a method an apparatus for using error control circuitry to detect memory faults, and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112